      Case 1:19-cv-00164-SPB-RAL Document 61 Filed 09/03/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LORENZO NICHOLS,                                 )
               Plaintiff                         )
                                                 )       C.A. No. 1:19-cv-164
                         v.                      )
                                                 )
JERI SMOCK, et al.,                              )
                         Defendants              )


                                 CASE MANAGEMENT ORDER


                 AND NOW, this 3rd day of September, 2020;
                 IT IS HEREBY ORDERED that all discovery shall be completed by December
2, 2020. To allow for appropriate response time, all interrogatories, requests for production of
documents, and requests for admission must be served on the opposing party by November 2,
2020. The parties are reminded that the discovery process is governed by Federal Rules of Civil
Procedure 26-37, 45, and the Court’s Local Rules. The parties are further reminded to attempt
to resolve disputes between themselves concerning discovery before seeking assistance from the
Court.
                 IT IS FURTHER ORDERED that on or before December 22, 2020, plaintiff
shall file a written narrative statement of the facts that will be offered by oral or documentary
evidence at trial and shall include a list of all exhibits to be offered into evidence at the trial of
the case and a list of the names and addresses of all witnesses the plaintiff intends to call.
Plaintiff shall include a summary of the anticipated testimony of all witnesses.
                 IT IS FURTHER ORDERED that on or before January 11, 2021, defendants
shall file and serve a written narrative statement of the facts that will be offered by oral or
documentary evidence at the trial of the case and a list of the names and addresses of all
witnesses the defendants intend to call, and/or a motion for summary judgment pursuant to Rule
       Case 1:19-cv-00164-SPB-RAL Document 61 Filed 09/03/20 Page 2 of 3




56 of the Federal Rules of Civil Procedure.
                 Failure to disclose fully in the pretrial narrative statement or at the pretrial
conference the substance of the evidence to be offered at trial will result in exclusion of that
evidence at trial. The only exceptions will be (1) matters which the court determines were not
discoverable by the exercise of reasonable diligence as of the time of the pretrial conference; (2)
privileged matter; and (3) matter to be used solely for impeachment purposes.
               IT IS FURTHER ORDERED that Motions for Summary Judgment shall be filed
on or before January 11, 2021. Responses to Motions for Summary Judgment shall be filed on
or before February 10, 2021. Such responses must comply with the Local Rules for the
Western District of Pennsylvania, as detailed below. There is a page limitation of twenty-five
(25) pages for all dispositive and responsive briefs. Replies shall be filed on or before
February 24, 2021. There is a limitation of five (5) pages for all reply briefs.
                IT IS FURTHER ORDERED that Plaintiff is advised that his Response to a
Motion for Summary Judgment may include opposing or counter affidavits (executed by the
plaintiff or other persons) which have either been sworn to under oath (notarized) or include at
the end of the document, immediately before the Plaintiff’s signature, the following in
accordance with 28 U.S.C. § 1746: "I declare under penalty of perjury that the foregoing is true
and correct. Executed this        day of            , 2020.”
                IT IS FURTHER ORDERED that all affidavits, opposing or counter affidavits
must be based upon the personal knowledge of the person executing the affidavit; that no
affidavit, amended complaint, pretrial narrative or other document containing plaintiff's
allegations will be considered when determining the Motion for Summary Judgment, unless it
has been notarized before a notary public or unless it contains a declaration under penalty of
perjury as set forth above; that Plaintiff may attach copies of any depositions, answers to
interrogatories, institutional records or other documents Plaintiff requests this Court to consider
when addressing the Summary Judgment Motion; and that the Motion for Summary Judgment
      Case 1:19-cv-00164-SPB-RAL Document 61 Filed 09/03/20 Page 3 of 3




will be evaluated under the procedure standard set forth in Rule 56 of the Federal Rules of Civil
Procedure.
                IT IS FURTHER ORDERED that plaintiff shall serve upon defense counsel a
copy of every pleading or other document submitted for consideration by the court and shall
include on the original document filed with the Clerk of Court a certificate stating the date a true
and correct copy of the pleading or document was mailed to counsel. Any pleading or other
document received by a district judge or magistrate which has not been filed with the Clerk or
which fails to include a certificate of service may be disregarded by the court.




                                        s/Richard A. Lanzillo
                                       RICHARD A. LANZILLO
                                       United States Magistrate Judge

cc:      all parties of record (dm)
